FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                            August 20, 2010

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court

 JERRY DON FLIPPO,

           Petitioner-Appellant,

 v.                                                            No. 10-6081
                                                       (D.C. No. 5:09-CV-01240-C)
 JUSTIN JONES, Director,                                     (D. W.D. Okla.)

           Respondent-Appellee.




               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, EBEL and LUCERO, Circuit Judges.


       Jerry Flippo, a pro se litigant, filed a petition under 28 U.S.C. § 2254 seeking

relief from his Oklahoma convictions for attempted grand larceny and false personation.

Magistrate Judge Gary Purcell issued a thorough analysis recommending Mr. Flippo’s

petition be denied, and the district court adopted that recommendation in its entirety. The

district court also denied Mr. Flippo’s requests to receive a certificate of appealability

(“COA”) and to proceed in forma pauperis (“IFP”). Mr. Flippo now renews these

       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
requests. For the reasons that follow, we DENY his request for a COA, but we GRANT

his request to proceed IFP.

       We will grant a COA “only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). “To meet this standard, a petitioner must

demonstrate that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Boutwell v. Keating, 399 F.3d 1203, 1211 (10th Cir. 2005)

(quotation omitted). In this case, we do not think reasonable jurists could disagree with the

thorough analysis of the magistrate judge, nor do we think his claims require further analysis.

Thus, we deny Mr. Flippo’s COA based on the magistrate judge’s report and recommendation as

adopted by the district court.

       However, unlike the district court, we do not think Mr. Flippo filed his petition in

bad faith. Therefore, we grant Mr. Flippo’s request to proceed IFP.



                                              ENTERED FOR THE COURT



                                              David M. Ebel
                                              Circuit Judge




                                                  2